Case 2:19- “CV- -08589-MCA-LDW Document 5 Filed 09/09/19 Page loft PagelD: 60
AAT MUANALT ATA ATH

ll 90904135406

  

 

AO 440 (Rev. 06/12) Summons in a Civil Action RETURN OF SERVICE

SERVICE OF: SUMMONS AND COMPLAINT
EFFECTED (1) BY ME: MARIAN ZWIERZYNSKI

TITLE: PROCESS SERVER
DATE: 9/5/2019 11:09:29 AM

 

 

CHECK ONE BOX BELOW TO INDICATE APPROPRIATE METHOD OF SERVICE:

‘tyfSenved personally upon the defendant
JOSEPH LUCOSKY
Place where served:

C/O LUCOSKY BROOKMAN 101 WOOD AVE SOUTH, 5TH FLOOR WOODBRIDGE NJ 07095

[ ] Left copies thereof at the defendant's dwelling house or usual place of abode with a person of suitable age and discretion then residing
therein. Name of person with whom the summons and complaint were left:

SETH BROOKMAN
Relationship to defendant PERSON AUTHORIZED TO ACCEPT SERVICE

Description of Person Accepting Service:

SEX:M__ AGE:36-50 HEIGHT: 5'9"-6'0" WEIGHT: 161-200 LBS. SKIN: WHITE HAIR:BLACK OTHER:

[X] To the best of my knowledge, said person was not engaged in the U_S. Military at the time of service

 

 

STATEMENT OF SERVER

TRAVELS SERVICES $ co TOTAL $

4

 

 

   
 

DECLARATION OF SERVER

 
 

| declare under penalty of perjury under the ws of the United States of America t at the foregoing information contained in
this Return of Service and Statement of Server ig-tyUe and correct.

DATE: YF, bl 20 LY An

SIGNATURE OF MARIAN ZWIERZYNS
GUARANTEED SUBPOENA SERVICE, INC.
2009 MORRIS AVENUE
UNION, NJ 07083

 

ATTORNEY: ROBERT T. TRAUTMANN, ESQ.
PLAINTIFF: RLJ PARTNERS, ET AL
DEFENDANT: JEFFREY BEVERLY, ET AL

 

VENUE: DISTRICT
DOCKET: 2 19 CV 08589 MCA LDW ®y BKIMBE “hi vEGRO TE
COMMENT:

re PY Liger NEW JERSEY

 

 

 

 

 
